DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    JOSEPH VIERA, LYNN DEMCHAK VIERA and C.D-V., a minor,
                         Appellants,

                                    v.

   CITY OF LAKE WORTH, FLORIDA, GLEN TORCIVIA, MATTHEW
   RANSDELL, JONATHAN E. O’CONNELL, LISA M. FEDYNYSHYN-
   CONFORTI, and TORCIVIA DONLON GODDEAU & ANSAY, P.A.,
                         Appellees.

                              No. 4D21-3618

                          [December 15, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Joseph George Marx, Judge; L.T. Case No. 50-2020-CA-
008617-XXXX-MB.

   Grace Mackey Streicher and Andrew A. Harris of Harris Appeals, P.A.,
Palm Beach Gardens, and Mark J. Berkowitz of Mark J. Berkowitz, P.A.,
Fort Lauderdale, for appellants.

  Forrest L. Andrews of Lydecker LLP, Miami, for appellee City of Lake
Worth, Florida.

   John D. Heffling and Jodi Barrett of Hall Booth Smith, P.C., West Palm
Beach, for appellees Glen Torcivia, Matthew Ransdell, Jonathan E.
O’Connell, Lisa M. Fedynyshyn-Conforti and Torcivia Donlon Goddeau &
Ansay, P.A.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.